     Case 3:86-cr-00467-CAB Document 7 Filed 05/15/20 PageID.20 Page 1 of 1




 1
 2
 3
 4
 5
 6                          UNITED STATES DISTRICT COURT
 7                        SOUTHERN DISTRICT OF CALIFORNIA
 8    UNITED STATES OF AMERICA                   )   Case No. 86-cr-0467-CAB
                                                 )
 9                       Plaintiff,              )   JUDGMENT AND ORDER OF
                                                 )   DISMISSAL OF INDICTMENT AND
10          v.                                   )   RECALL ARREST WARRANT
                                                 )
11    GUILLERMO MARIN-OROSCO,                    )
                                                 )
12                       Defendant.              )
                                                 )
13
14         Upon motion of the UNITED STATES OF AMERICA and good cause appearing,
15         IT IS HEREBY ORDERED that the Indictment in the above entitled case be
16   dismissed without prejudice, and the Arrest Warrant be recalled.
17
18         IT IS SO ORDERED.
19
20         DATED: May 15, 2020
21
22
23                                         HONORABLE CATHY ANN BENCIVENGO
                                           United States District Court Judge
24
25
26
27
28
